                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA                                     JS-6
                                      CIVIL MINUTES - GENERAL
 Case No.       2:20-cv-9398-SVW                                               Date       December 10, 2020
 Title          Chaos Enterprises, Inc. et al. v. Hartford Fire Insurance Co. et al.



 Present: The                 STEPHEN V. WILSON, UNITED STATES DISTRICT JUDGE
 Honorable
                    Paul M. Cruz                                                    N/A
                    Deputy Clerk                                      Court Reporter / Recorder
 Proceedings:              ORDER GRANTING [20] PLAINTIFF’S MOTION TO REMAND

        Before the Court is Plaintiff’s motion to remand this case to Los Angeles Superior Court. Dkt.
20. Defendants oppose Plaintiff’s motion, arguing that Plaintiff cannot state a viable claim against PCF
Insurance Services (“PCF”)–-the broker that procured Plaintiff’s insurance policy–-and, accordingly,
PCF is a fraudulently joined Defendant. Dkt. 23. In doing so, Defendants note that Plaintiffs have not
alleged that they asked PCF for coverage for losses caused specifically by viruses, and Defendants argue
Plaintiff’s allegations are insufficient to impose a special duty of care upon PCF. Id.

         The Court rejects Defendants’ argument. Fraudulent joinder does not exist unless an alleged
failure to state a claim is “obvious” according to the settled rules of the state. Hamilton Materials Inc. v.
Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). Courts must remand if there is a “possibility
that a state court would find that the complaint states a cause of action against any of [non-diverse]
defendants.” Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543, 549 (9th Cir. 2018)
(emphasis in original). Further increasing the burden of establishing fraudulent joinder is the permissive
pleading standard applied in the inquiry, which requires courts to “consider . . . whether a deficiency in
the complaint can possibly be cured by granting the plaintiff leave to amend.” Id. at 550; see also
Martinez v. Gen. Dynamics C4 Sys., Inc., 2012 WL 1831569, at *3 (N.D. Cal. May 18, 2012) (noting the
court’s “agree[ment] with those courts that have found a defendant’s reliance on an arguably curable
pleading deficiency is insufficient to demonstrate fraudulent joinder”); Bell v. Terminix Int’l Co. Ltd.
P’ship, 2016 WL 3166318, at *7 (D. Haw. June 6, 2016) (“[I]n asserting a fraudulent joinder claim,
consideration of the possibility of a future amendment should not be foreclosed.”)

        Here, Plaintiff’s complaint could possibly be cured to address the alleged deficiencies noted by
Defendants. Accordingly, there is a possibility that a state court would find that Plaintiff’s complaint
states a cause of action against PCF, and remand is warranted. See Grancare, 889 F.3d at 549.

         Plaintiff’s motion is therefore GRANTED. The case is remanded to Los Angeles Superior
Court.

         IT IS SO ORDERED.

                                                                                                 :
                                                             Initials of Preparer              PMC

CV-90 (10/08)                               CIVIL MINUTES - GENERAL                                   Page 1 of 1
